Citation Nr: 0431149	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-05 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from April 1945 to 
June 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.  The veteran filed a 
notice of disagreement in February 2002, the RO issued a 
statement of the case in February 2003, and the veteran 
perfected his appeal in March 2003.  This case has been 
advanced on the docket.

On his March 2003 substantive appeal, the veteran indicated 
that he wanted a Board hearing at the RO.  In an August 2004 
letter he was advised that this hearing was scheduled to take 
place in September 2004, but he failed to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On a VA Form 21-4142 filed in November 2001, the veteran 
indicated that records pertaining to his claim to reopen 
could be obtained from (in pertinent part) Bel Tone Hearing 
Center in Port Orange, Florida.  The RO requested these 
records in a November 2001 letter.  In a December 2001 
letter, a representative from Bel Tone wrote that the veteran 
was not a patient at that facility, but that records might be 
obtained from Avada in New Smyrna Beach, Florida.  In January 
2002, the veteran submitted another VA Form 21-4142, this 
time authorizing VA to obtain records from Avada.  To date, 
the RO has not sought records from Avada, and the VA Form 21-
4142's period of validity (180 days) has expired.  After 
getting a new release form signed, these records should be 
sought. 

Accordingly, the Board REMANDS this case for the following: 

1.  Ask the veteran to complete a new 
release form (VA Form 21-4142) so that 
records may be obtained from Avada in New 
Smyrna Beach, Florida.  If the veteran 
submits a completed and signed release 
form, seek these records.

2.  Thereafter, re-adjudicate the claim 
and if the claim on appeal remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence associated with the claims 
file since issuance of the May 2004 
supplemental statement of the case, and 
analyzes all pertinent legal authority.  
Allow an appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

